UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2269


MICHAEL A. MCNEIL,

                Debtor - Appellant,

          v.

V. PETER MARKUSKI, JR.,

                Defendant – Appellee,

          and

BRIAN ARTHUR GOLDMAN; NANCY SPENCER GRIGSBY,

                Trustees.




                            No. 13-2276


MICHAEL A. MCNEIL,

                Debtor - Appellant,

          v.

STEPHEN A. DRAZIN,

                Defendant – Appellee,

          and

BRIAN A. GOLDMAN; NANCY SPENCER GRIGSBY,

                Trustees.
Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:12-cv-03706-WDQ; 1:12-cv-03819-WDQ)


Submitted:   March 25, 2014              Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. McNeil, Appellant Pro Se.    Jeffrey Wayne Bernstein,
GOOZMAN, BERNSTEIN & MARKUSKI, Laurel, Maryland; Stephen A.
Drazin, Columbia, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In    these      consolidated        appeals,          Michael   A.    McNeil

appeals    the   district        court’s    order       affirming      the   bankruptcy

court’s orders overruling his objections to proofs of claim in

his bankruptcy proceeding.           We have reviewed the record and find

no reversible error.          Accordingly, we deny leave to proceed in

forma   pauperis       and   dismiss       for    the    reasons       stated     by   the

district    court.        McNeil    v.     Markuski,         No.    1:12-cv-03706-WDQ;

McNeil v. Drazin, No. 1:12-cv-03819-WDQ (D. Md. Oct. 10, 2013).

We deny McNeil’s motion to strike Appellee’s informal brief and

we   dispense    with     oral    argument       because      the    facts   and   legal

contentions      are   adequately      presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                DISMISSED




                                           3